By the Court.

The action is to recover upon an account for goods sold, and upon several promissory notes of the defendant. The de-fence is payment. Allowing to the defendant the utmost that can be reasonably claimed from the evidence, it is clear, as a matter of mathematical calculation, that the verdict in favor of the defendant is erroneous to the extent, speaking indefinitely, of about a thousand dollars. There is nothing in the point that the appellant cannot be heard to complain of this error because no exception was taken to language in the charge of the court which may possibly have misled the jury to understand that the undisputed account of $994.68 need not be considered by them.
Order reversed, and a new trial awarded.